Case 4:20-cr-00121-MWB Document 26 Filed 09/14/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

v. : NO. 4:20-CR-00121
RICKY LONG : JUDGE MATTHEW W. BRANN
Defendant. : ELECTRONICALLY FILED

DEFENDANT RICKY LONG’S REPLY BRIEF
IN SUPPORT OF MOTION TO COMPEL DISCOVERY

 

On August 20, 2020, Defendant Ricky Long (““Mr. Long”) filed a Motion to
Compel production of the Internal Revenue Service (IRS) Civil Collections file
compiled between 2013 and 2017. (ECF 19.) On September 9, 2020, the
Government filed a Response to Mr. Long’s motion. (ECF 25.) To aid the Court in
deciding this motion, Mr. Long offers the following short reply.

While the Government argues that Mr. Long’s motion is premature given its
ongoing efforts to comply with Federal Rule of Criminal Procedure 16(a)(1)(A)
and (E), the Government has, as of the date of this filing, failed to provide a full
and complete copy of the IRS Civil Collections file. This file contains the most

relevant information of the “who, what, where, when, and how” of the allegations
Case 4:20-cr-00121-MWB Document 26 Filed 09/14/20 Page 2 of 4

posited in the Indictment and falls squarely within the protections of Rule 16. See
Fed. R. Crim. P. 16(a)(1)(E)(i) (“[u]pon a defendant’s request, the government
must permit the defendant to... copy... documents of any .. . items, if the item
is within the government’s possession, custody or control and: (i) the item is
material to preparing the defense... .”).

Currently, the deadline to file pretrial motions in this matter is November 5,
2020. (ECF 24.) Continued denial of this basic information to the defense hampers
Mr. Long’s ability to prepare pretrial motions and impedes his preparation for
trial. The Defendant therefore requests that the Court set a reasonable time by
which the Government must produce the IRS Civil Collections file and honor its
discovery obligations. Moreover, because the Civil Collections file was compiled
prior to the commencement of a criminal investigation, Mr. Long disputes the
Government’s asserted, but unsupported, need to redact “third party statements”
within the IRS Civil Collections file. Any subsequent production should therefore
be produced in wholly unredacted form.

For the reasons set forth herein, we respectfully request that the Court enter
an Order granting Ricky Long’s Motion to Compel Discovery Pursuant to Federal

Rule of Civil Procedure 16(a)(1)(A), (B) and (E) and requiring the Government to
Case 4:20-cr-00121-MWB Document 26 Filed 09/14/20 Page 3 of 4

produce the IRS Civil Collections file in unredacted form by date certain.

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
570-342-6100

Date: September 14, 2020

Respectfully submitted,

/s/ Patrick A. Casey
Patrick A. Casey

John B. Dempsey
Richard L. Armezzani

Attorneys for Defendant,
Ricky Long
Case 4:20-cr-00121-MWB Document 26 Filed 09/14/20 Page 4 of 4

CERTIFICATE OF SERVICE
I, Patrick A. Casey, hereby certify that a true and correct copy of the

foregoing Reply Brief in Support of Motion to Compel Discovery Pursuant to
Federal Rule of Criminal Procedure 16(a)(1)(A), (B) and (E), was served upon the
following counsel of record via the Court’s ECF system on this 14" day of
September, 2020.

Todd K. Hinkley, Esquire

U.S. Attorney’s Office

P.O. Box 309

235 North Washington Avenue
Scranton, PA 18501

/s/Patrick A. Casey
Patrick A. Casey

 
